Title: From Alexander Hamilton to Wilhem and Jan Willink, Nicholaas and Jacob Van Staphorst, and Nicholas Hubbard, 8 May 1794
From: Hamilton, Alexander
To: Willink, Wilhem,Willink, Jan,Van Staphorst, Nicholaas,Van Staphorst, Jacob,Hubbard, Nicholas



Treasury DepartmentPhiladelphia May 8th 1794.
Gentlemen

Your letter of the 27th. of December came duly to hand and gave me the agreeable intelligence of your having effected a loan for the United States.
This information arrested the progress of the measures I was taking to place in your hands by Remittances from hence a sum equal to the ensuing Installment of the Dutch debt as well as for the payment of Interest up to the first of June inclusively; taking it for granted that you would apply of the monies of the last loan to that purpose, as much as was necessary with what had been already remitted to complete the object.
I calculate that the remittances heretofore made and announced to you will exceed the sums payable for Interest to the first day of June next inclusively by 126.694 Guilders.
This sum will remain for future disposal as shall be found expedient.
I have instructed the Treasurer of the United States to draw upon you and remit to you a bill payable to yourselves for one Million of Florins; which is to cover a payment out of the fund produced by the last loan of the installment which will become due on the first of June. This circumstance of drawing the bill instead of directing you by letter to apply the sum requisite to that payment has relation [to] considerations of interior arrangement in this Department.
You will please to charge this bill in your Account as a payment on account of the loan last obtained and at the same time credit it as a remittance from the Treasurer for the payment of the Installment of the principal of the Dutch debt which falls due on the first of June. These added to your usual entries will correspond with the course of the transaction in the forms of the Treasury.
There has been such a press of business for some time past, both on the President and myself, that I am sorry not to be able to say any thing explicit to you on the subject of the charges upon the Loan. The next will convey to you a decision.
You will probably before this reaches you, have heard of the depredations committed upon our commerce in the West Indies by British Cruisers in consequence of instructions of the 6th. of November, and of the effects which they produced here. An Embargo, essentially to prevent our Vessels from becoming a prey, which however was extended to foreign Vessels for certain reasons of momentary policy has been the only measure of Government which has grown out of that cause, except that of sending to Great Britain an Envoy extraordinary to arrange the affair on some equitable ground and obviate if the British Cabinet shall be so disposed Sources of future Collision. Peace continues to be decidedly the desire of this Government—and the Cabinet of Great Britain must be very unjust and unreasonable if an interruption of it takes place. In every event we trust that the good understanding between your country and ours will remain undisturbed—towards the preservation of which there is an unfeigned cordiality on our part.
But it has become prudent under all the circumstances, to extend our preparations of Military Supply. In this view I request as a favor of you that you will undertake to procure at Amsterdam or elsewhere as it can be done with most certainty advantage and convenience, One Hundred Tons of Salt-Petre and to cause the same to be shipped as soon as may be to the United States to which purpose you may apply any of the funds that shall be in your hands. It is observed by the latest prices current from Amsterdam and London, that the Article was much cheaper at the latter than at the former place. Hamburgh, Gottenburgh and Lisbon have also been mentioned as places from which it may be advantageously extracted. It is my wish that the risks may be divided, by Shipping the Article in different Vessels and that insurance may be made for the full value.
I should not request this service of you, if it were not in the belief that you may render it without compromising yourselves in any degree towards your Government, with which we cannot entertain an idea of the possibility of a rupture and in the full confidence of your zeal for the Interest of the United States.
With great consideration and esteem   I remain Gentlemen   Your very obedient servant.


P. S. The Treasurer has been directed to draw bills upon you for 200,000 florins to be paid out of the proceeds of the last Loan which bills I request may be duly honored.

Messrs. Wilhem & J. W. & N. & J. V. Staphorst and Hubbard.

